Citation Nr: 1130483	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-16 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from June 1999 to August 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred PTSD due to his active duty service in Kosovo and Iraq.  The record contains conflicting evidence as to whether the Veteran currently has an acquired psychiatric disorder; he was diagnosed with PTSD during a mental health consultation at the Dublin VA Medical Center (VAMC) in June 2005, but upon VA examination in September 2005 was found to manifest only transient psychiatric symptoms and no diagnosis was rendered.  Five months later, in February 2006, he was diagnosed with a nonspecified anxiety disorder during a mental health consultation provided by the Army as part of a deployment evaluation.  He also testified during the May 2011 hearing that he has experienced symptoms of anxiety, panic, and sleeping problems since his return from the Persian Gulf.  The Board finds that an additional VA psychiatric examination is necessary to determine whether the Veteran currently meets the criteria for an acquired psychiatric disorder.  

Additionally, VA has amended its rules for adjudicating disability compensation claims for PTSD, in 38 CFR § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The new regulation is effective for claims pending as of July 13, 2010.  75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).

This new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, this regulatory revision now requires that the following be demonstrated to establish service connection for PTSD: 1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).

The Veteran has reported several stressors to account for his current claimed PTSD including participation in combat in Iraq and receiving small arms fire on multiple occasions.  He also testified at the May 2011 hearing that he constantly felt his life was in danger while serving in Iraq from the moment he arrived.  Therefore, the VA psychiatric examination provided on appeal should address whether the Veteran's stressor involves "fear of hostile military or terrorist activity" and the RO should readjudicate the claim with consideration of the amended regulation.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of any acquired psychiatric disorders. The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

The examiner must confirm the existence of any acquired psychiatric disorders, making specific findings regarding the existence of PTSD and any depressive and anxiety disorders.

The examiner should then determine whether it is at least as likely as not (50 percent or better probability) that any currently diagnosed psychiatric disorders are etiologically related to any incident of the Veteran's active duty service.  With respect to any diagnosed PTSD, the examiner should also determine whether the condition is etiologically related to any fear of hostile military activity.  A full rationale for all medical opinions must be provided. 

If possible, the examiner is also asked to try and differentiate the extent of symptoms attributable to each of the Veteran's diagnosed psychiatric disorders.  If the examiner is unable to make this distinction, then he/she should expressly so state and consider all symptoms in the aggregate as part and parcel of one overall psychiatric disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1992).

2.  Readjudicate the claim with consideration of the amended version of 38 C.F.R. § 3.304(f)(3).  If the benefits sought on appeal are not fully granted, issue the Veteran and his representative a supplemental statement of the case (SSOC) before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


